

116 HR 7388 IH: Reinvigorating Lending for the Future Act
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7388IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Mr. Peterson (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Works and Economic Development Act of 1965 to provide for the release of certain Federal interests in connection with certain grants under that Act, and for other purposes.1.Short titleThis Act may be cited as the Reinvigorating Lending for the Future Act or the RLF Act.2.Release of certain interestsSection 601(d)(2) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3211(d)(2)) is amended—(1)by striking the paragraph designation and heading and all that follows through The Secretary may and inserting the following:(2)Release(A)In generalExcept as provided in subparagraph (B), the Secretary may; and(2)by adding at the end the following:(B)Certain releases(i)In generalOn written request from a recipient of a grant under section 209(d), the Secretary shall release, in accordance with this subparagraph, any Federal interest in connection with the grant, if—(I)the request is made not less than 7 years after the final disbursement of the original grant;(II)the recipient has complied with the terms and conditions of the grant to the satisfaction of the Secretary;(III)any proceeds realized from the grant will be used for one or more activities that continue to carry out the economic development purposes of this Act; and(IV)the recipient includes in the written request a description of how the recipient will use the proceeds of the grant in accordance with subclause (III).(ii)Deadline(I)In generalExcept as provided in subclause (II), the Secretary shall complete all closeout actions for the grant by not later than 180 days after receipt and acceptance of the written request under clause (i).(II)ExtensionThe Secretary may extend a deadline under subclause (I) by an additional 180 days if the Secretary determines the extension to be necessary.(iii)Savings provisionSection 602 shall continue to apply to a project assisted with a grant under section 209(d) regardless of whether the Secretary releases a Federal interest under clause (i)..